 


109 HR 60 IH: Tsunamis Temporary Protected Status Act of 2005
U.S. House of Representatives
2005-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 60 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2005 
Ms. Jackson-Lee of Texas (for herself, Mr. Rohrabacher, Mr. Towns, Mr. Pallone, Mr. McDermott, Mr. Payne, Mr. Wu, and Mr. Faleomavaega) introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To designate Sri Lanka, India, Indonesia, Thailand, Somalia, Myanmar, Malaysia, Maldives, Tanzania, Seychelles, Bangladesh, and Kenya under section 244 of the Immigration and Nationality Act in order to render nationals of such foreign states eligible for temporary protected status under such section. 
 
 
1.Short titleThis Act may be cited as the Tsunamis Temporary Protected Status Act of 2005. 
2.FindingsThe Congress finds as follows: 
(1)On December 26, 2004, an undersea earthquake with a magnitude of 9.0 on the Richter scale and a depth of 10 kilometers occurred off the west coast of Northern Sumatra, triggering massive tsunamis that affected several countries throughout South and Southeast Asia. 
(2)This is the fourth largest magnitude recorded since the establishment of accurate global seismographic record-keeping in 1900. 
(3)The earthquake, the strongest since 1964, was followed by dozens of aftershocks, many with magnitudes of 5.0 or greater. 
(4)The earthquake triggered tsunamis that produced devastating destruction and environmental disaster in the Asian regions of Sri Lanka, India, Indonesia, Thailand, Somalia, Myanmar, Malaysia, Maldives, Tanzania, Seychelles, Bangladesh, and Kenya. 
(5)The tsunamis produced waves of up to 50 feet in height. 
(6)As a result of the earthquake, and the tsunamis it triggered, more than 2.6 million people have been displaced and tens of thousands of people are still missing. 
(7)As a result of the earthquake, and the tsunamis it triggered, more than 94,000 deaths have been established in Indonesia, and the Indonesian ambassador to Malaysia has said that up to 400,000 may be dead in villages that show no signs of life. 
(8)As a result of the earthquake, and the tsunamis it triggered, more than 46,000 deaths have been established in Sri Lanka, mostly children and the elderly, and more than 1.5 million people are displaced from their homes. 
(9)As a result of the earthquake, and the tsunamis it triggered, more than 14,800 people are dead or feared dead in India, with more than 7,000 missing. 
(10)As a result of the earthquake, and the tsunamis it triggered, more than 4,900 deaths have been established in Thailand, with more than 6,400 people missing. 
(11)As a result of the earthquake, and the tsunamis it triggered, more than 80 deaths have been established in Maldives, with more than 25 people missing. 
(12)The United Nations has declared that the current relief operation will be the costliest one ever. 
(13)United Nations Secretary-General Kofi Annan has estimated that reconstruction probably will take between 5 and 10 years. 
(14)The total number of deaths exceeds 154,800 people. 
(15)The earthquake and subsequent aftershocks and flooding have hampered, and in some cases prevented, delivery of food and other supplies.
3.Designation to render nationals of Sri Lanka, India, Indonesia, Thailand, Somalia, Myanmar, Malaysia, Maldives, Tanzania, Seychelles, Bangladesh, and Kenya eligible for temporary protected status
(a)Designation
(1)In generalFor purposes of section 244 of the Immigration and Nationality Act (8 U.S.C. 1254a), Sri Lanka, India, Indonesia, Thailand, Somalia, Myanmar, Malaysia, Maldives, Tanzania, Seychelles, Bangladesh, and Kenya shall be treated as if such foreign states had been designated under subsection (b) of that section, subject to the provisions of this section.
(2)Period of designationThe initial period of such designation shall begin on the date of enactment of this Act and shall remain in effect for 1 year.
(b)Aliens eligibleIn applying section 244 of the Immigration and Nationality Act (8 U.S.C. 1254a) pursuant to the designation made under this section, subject to subsection (c)(3) of such section, an alien who is a national of Sri Lanka, India, Indonesia, Thailand, Somalia, Myanmar, Malaysia, Maldives, Tanzania, Seychelles, Bangladesh, and Kenya is deemed to satisfy the requirements of subsection (c)(1) of such section only if—
(1)the alien has been continuously physically present in the United States since the date of the enactment of this Act;
(2)the alien is admissible as an immigrant, except as otherwise provided in subsection (c)(2)(A) of such section and is not ineligible for temporary protected status under subsection (c)(2)(B) of such section; and
(3)the alien registers for temporary protected status in a manner that the Secretary of Homeland Security shall establish.
(c)Consent to travel abroadThe Secretary of Homeland Security shall give the prior consent to travel abroad described in section 244(f)(3) of the Immigration and Nationality Act (8 U.S.C. 1254a(f)(3)) to an alien who is granted temporary protected status pursuant to the designation made under this section, if the alien establishes to the satisfaction of the Secretary of Homeland Security that emergency and extenuating circumstances beyond the control of the alien require the alien to depart for a brief, temporary trip abroad. An alien returning to the United States in accordance with such an authorization shall be treated the same as any other returning alien provided temporary protected status under section 244 of the Immigration and Nationality Act (8 U.S.C. 1254a). 
 
